Order issued January [ -’[ ,2013




                                              In The




                                      No. 05-12-01681-CV


                              WALTER MITCHELL, Appellant
                                               VO




          TONYA CHANDLER; FRANK FORSHEE, PATRICK PARKER, AND
               ..   --_ LETRICIA TARRANT, Appellees


                                           ORDER

       The Court GRANTS appellant’s January 14, 2013 motion for extension of time to file his

jurisdictional letter brief. Appellant shall file his letter brief no later than February 1, 2013.

Appellees shall file any response no later than February 11, 2013.
I
    Clerk, Sth District   MA TZ